Citation Nr: 0214205	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits, in the 
amount of $5,659.00.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from July 1945 to January 
1946; he died in December 1996.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision issued by 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  On the appellant's original application for death pension 
benefits, received in September 1997, she reported that her 
only income was Social Security benefits; she reported $0 for 
net worth, and $0 for other sources of income.  

2.  In June 2000, the RO learned that the appellant had other 
sources of income and net worth, which she had not previously 
reported.  

3.  The appellant's actions did not rise to the level of bad 
faith, although the debt was caused by her failure to 
accurately report her income and net worth.  

4.  Waiver of recovery of the debt at issue in this appeal 
will result in unfair gain to the appellant.

5.  Failure to waive recovery of the debt in this appeal will 
not result in financial hardship for the appellant.


CONCLUSION OF LAW

The requirements for entitlement to a waiver of recovery of 
an overpayment of VA pension benefits, in the amount of 
$5,659.00, have not been met.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the appellant's disagreement with a 
decision to deny her request for waiver of an overpayment of 
VA pension benefits, in the amount of $5,659.00.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
clarifies VA's duty to notify claimants and their 
representatives of information necessary to substantiate the 
claim for benefits, and also to assist claimants obtain such 
evidence.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recently held that the VCAA is not 
applicable to waiver claims under 38 U.S.C.A. § 5302 (West 
1991 & Supp. 2002).  Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (the Court notes that the provisions of the VCAA 
are relevant to a different chapter of title 38, and do not 
apply to 38 U.S.C.A. § 5302).  Although the VCAA is not 
applicable to this claim, the Board has reviewed the file and 
finds that the appellant was provided adequate notice as to 
the evidence needed to substantiate her claim, and there is 
no indication that there are any missing records pertinent to 
this appeal.  In short, the case is ready for appellate 
review.  

As another preliminary matter, the Board notes that the 
appellant has not questioned the validity, or creation, of 
the debt at issue in this case.  In the absence of such a 
challenge, or in the absence of prima facie evidence that the 
debt was improperly created, the question of the validity of 
the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991). 

According to the law, there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.962 (2001).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a case indicate a need for reasonableness and moderation 
in the exercise of the Government's rights.  38 C.F.R. 
§ 1.965(a).  "Equity and good conscience" means arriving at 
a fair decision between the obligor and the Government.  Id.  
In making this determination, consideration will be given to 
the following elements:  fault of the debtor; balancing of 
faults; undue hardship; defeat the purpose; unjust 
enrichment; changing position to one's detriment.  Id.  
However, waiver of a debt is precluded if there is any 
indication of fraud or misrepresentation, bad faith, or a 
lack of good faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  

Initially, the Board will set forth a summary of the 
pertinent facts in this case.  In a September 1997 rating 
decision, the appellant was awarded VA death pension benefits 
as the surviving spouse of the veteran, along with an 
additional amount based on a need for regular aid and 
attendance.  She was informed by RO letter dated in November 
1997, that her pension award rate was based on her income.  
She was further informed that beginning September 1, 1997, 
her countable income included Social Security income and 
medical expenses.  The RO notified the appellant that she 
should inform VA right away if her income or net worth 
changed, or if she gained a dependent.  

In June 2000, the RO contacted the appellant and notified her 
that they proposed to reduce or terminate her benefits 
effective September 1, 1997, based on information that she 
received additional income in 1997, which was not previously 
reported.  That income included bank income and life 
insurance proceeds.  Moreover, she was informed that a review 
of her file revealed that her estate was valued over 
$50,000.00, based on 160 acres of land worth $40,000.00, and 
a savings account with a balance of at least $5,000.00.  The 
RO informed the appellant that if she disagreed with the 
proposed action, that she should provide evidence explaining 
why the proposed action should not take place.  The appellant 
responded with a statement in June 2000, explaining why she 
did not report certain items.  Nevertheless, in August 2000, 
the RO notified the appellant that final action was taken to 
terminate her pension benefits, effective from September 1, 
1997.  As such, an overpayment was created.  The appellant 
disagreed with the notice of overpayment, but in a January 
2001 decision, the Committee declined the appellant's request 
to waive a recovery of the overpayment.  The appellant 
disagreed with that decision, and initiated the present 
appeal. 

The Committee denied the appellant's request for waiver of 
the overpayment in January 2001, on the basis that there was 
evidence that she acted in bad faith, which led to the debt 
at issue in this appeal.  Bad faith is defined as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2).  As noted 
earlier in this decision, waiver of a debt is precluded if 
there is any indication of bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  Although the Committee found a 
statutory bar to a waiver of recovery of the debt, i.e., bad 
faith, the Board is not bound by the Committee's 
determination, as it is within the Board's province to 
determine whether waiver is statutorily precluded by a 
finding of fraud, misrepresentation, or bad faith.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In the 
present case, the Board is not satisfied that the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings, 6 Vet. App. at 546.  Thus, 
the sole question before the Board is whether collection of 
the indebtedness at issue in this appeal, in the amount of 
$5,659.00, would violate the principles of equity and good 
conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the debtor contributed to causing the debt.  38 C.F.R. 
§ 1.965(a)(1).  

The Board has carefully reviewed the facts of this case, and 
concludes that there was some fault on the appellant's part 
in causing the debt.  On the appellant's original application 
for benefits, she indicated that her net worth was zero.  She 
specifically listed $0 in response to questions regarding the 
value of her bank deposits, real estate, and other property.  
Moreover, when the appellant was first notified of her award 
of pension benefits (by RO letter dated in November 1997), 
she was informed that the rate of benefits was determined 
based on income.  Her income was listed as Social Security 
income, with zero income coming from earnings, retirement, or 
other sources.  In that same letter the RO informed the 
appellant of her duty to notify VA of a change in her income 
or net worth, including bank accounts, investments, and real 
estate.  The RO also enclosed VA Form 21-8767, Death Pension 
Award Attachment, which sets forth factors affecting the 
right to payment.  That attachment reiterates the duty to 
notify VA immediately if there is any change in income or net 
worth.  

In the years following the initial award of pension benefits, 
the amount of the appellant's death pension benefits was 
modified on several occasions, based on a change in the 
amount of her Social Security benefits.  Each time her 
benefits were amended, the RO sent the appellant a letter 
explaining the reason for the change, and reiterating her 
duty to inform VA of any changes in her income or net worth.  
However, the appellant did not take the opportunity to notify 
the RO of her other sources of income, such as her 
certificate of deposit and her individual retirement account.  
The Board acknowledges the appellant's recent arguments that 
following the veteran's death, she did not realize the full 
extent of her net worth.  Nevertheless, the appellant was 
informed on many occasions by the RO that pension rates were 
calculated based on family income and net worth, and that she 
had a duty to report any changes in such.  However, the 
appellant did not take the opportunity to independently 
notify VA of her net worth.  The Board notes that the 
appellant promptly responded to the RO's specific request for 
information in the June 2000 letter, but she otherwise did 
not provide the information on her own.  In short, the Board 
finds that the appellant was at fault in causing the debt at 
issue in this appeal, because she failed to report all her 
assets and sources of income.  38 C.F.R. § 1.965(a)(1).  

The second element for consideration pertains to fault on the 
part of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds no 
fault on VA's part in creating the debt at issue in this 
appeal.  In that regard, upon the RO's original award of 
benefits to the appellant in 1997, the RO relied on the 
financial information provided by the appellant on her 
September 1997 claim for benefits.  Moreover, as discussed 
above, the RO continuously informed the appellant of her duty 
to notify VA of any changes in her income or net worth.  
However, the appellant did not fully inform VA of all of her 
assets and income.  In short, it does not appear that VA 
bears any fault in causing the debt at issue in this case.  
38 C.F.R. § 1.965(a)(2). 

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of VA death pension benefits is 
to provide financial assistance to surviving spouses of 
veterans who demonstrate a need for such assistance.  In the 
present case, the Board finds that repayment of the debt at 
issue in this case would not conflict with the objective 
underlying the benefits, as the appellant's actual financial 
resources appear sufficient to meet her basic needs, without 
VA assistance.  Although the appellant consistently states 
that the market value of her land is down, and that as such 
she cannot sell the land, the fact remains that she possesses 
enough assets to provide for her basic necessities.  In 
short, the Board does not find that repayment of this debt 
would nullify the purpose for which the benefit was intended.  
See 38 C.F.R. § 1.965(a)(4). 

As to the effects of the veteran's failure to repay this 
debt, the Board finds that failure to repay will result in an 
unfair gain to the appellant, in that she received $5,659.00, 
more than she was actually entitled.  See 38 C.F.R. 
§ 1.965(a)(5).  As to the element of undue financial 
hardship, the regulations provide that consideration should 
be given as to whether collection of the indebtedness would 
deprive the debtor of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  The effect on the appellant's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  According to the 
most recent Financial Status Report of record, dated in March 
2001, the appellant reported total monthly expenses of 
$1,723.36, which included rent, food, utilities, car 
insurance, home insurance, medical bills, and other items.  
Her total income was listed as $1,293.00, which included 
Social Security benefits, farm rent, and bank interest.  Her 
total assets included $9,500.00 in the bank, a car estimated 
as worth $5,500.00, a certificate of deposit worth 
$31,000.00, and a farm estimated as worth $40,000.00.  The 
Board has reviewed the appellant's monthly finances, and 
finds that she has a significant amount of assets, such that 
recovery of the indebtedness at issue in this case would not 
cause her undue financial hardship.  See 38 C.F.R. 
§ 1.963(a)(3). 

In summary, a review of the elements pertaining to the 
principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that the elements 
weigh against waiver of recovery of this debt.  As discussed 
above, the debt in this case arose out of the appellant's 
failure to accurately report her finances to VA.  While the 
Board does not find that the appellant acted in bad faith (as 
the Committee did), the Board finds that the appellant's 
actions caused the debt.  Moreover, in light of the 
appellant's financial situation, failure to waive the debt 
will not cause her undue financial hardship, and will not 
nullify the purpose for which the benefits were intended.  On 
the other hand, waiver of recovery of this debt would result 
in an unfair gain to the appellant.  In short, considering 
principles of equity and good conscience, the Board finds 
that the claim for waiver of recovery of a debt in the amount 
of $5,659.00, is denied.


ORDER


The claim for entitlement to waiver of recovery of an 
overpayment of VA pension benefits, in the amount of 
$5,659.00, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

